United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2764
                                   ___________

Thomas Darnell; Mark Rogers,            *
                                        *
            Plaintiffs,                 *
                                        *
W. Duane Isaac,                         *
                                        *
            Plaintiff-Appellant,        *
                                        *
John Caudill; Don Cornell; Scott E.     *
Hope; Jay Masoner; Danny Hahn;          *
Kenny Hamilton; Randy D. Offield;       *
James Gant; William Miller; Zivian      *
Christian; Charlie James; Joseph E.     *
Schmidt; James A. Clark; Jason L.       *   Appeal from the United States
Loomer; Mike Davis; Steve Black;        *   District Court for the
Chester Parkus; R. Mann; Bradley        *   Western District of Missouri.
Bernabe; Theodore F. Lewis; Robert      *
Kelly; Michael Donley; Kenneth          *        [UNPUBLISHED]
Thornburg; James S. Quinn; Craig        *
Winfield; Bryan Bland; Rubin            *
Pinster; Terrence Lemons; James         *
Lutes; James Risner; Robert Shaw;       *
Don Wright; James McKee; Robert         *
David Hammon; Wilbert M. Tate,          *
                                        *
            Plaintiffs,                 *
                                        *
      v.                                *
                                        *
Dora Schriro; George A. Lombardi;       *
Dale Riley,                             *
             Defendants,             *
                                     *
Michael Groose; David Dormire;       *
Gerald Bommell,                      *
                                     *
            Defendants-Appellees,    *
                                     *
John Doe, 1-5,                       *
                                     *
            Defendant.               *
                                ___________

                           Submitted: August 7, 1998
                               Filed: August 14, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        W. Duane Isaac appeals from the district court&s1 orders dismissing three prison
officials and granting summary judgment as to the remaining prison officials in Isaac&s
conditions-of-confinement suit. After a careful review of the record and the parties&
submissions on appeal, we affirm the judgment of the district court. We also deny
appellees& request to strike portions of appellant&s brief addendum, see Johnson v.
Missouri, 142 F.3d 1087, 1090 n.5 (8th Cir. 1998) (considering material not submitted
to the district court, and denying motion to strike material because information did not
aid appellants& arguments), and appellant&s pending motion filed with this court.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable William
A. Knox, United States Magistrate Judge for the Western District of Missouri.

                                          -2-
Accordingly, the judgment is affirmed. See 8th R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-